


Exhibit 10.20
    


    
AMENDMENT NO. 2 TO
EMPLOYMENT AGREEMENT


This Amendment No. 2 (the “Amendment”) to the Employment Agreement dated 25th
day of February, 2009, as amended by Amendment No. 1, dated effective March 10,
2010 (together, the “Agreement”), is hereby made by and between National Health
Investors, Inc., a Maryland real estate investment trust (“Company”), and Justin
Hutchens, a resident of Tennessee (“Executive”), to be effective as of the date
set forth below (the “Effective Date”).


WHEREAS, Executive and the Company previously entered into the Agreement
pursuant to which Executive agreed to act as President and Chief Operating
Officer of the Company and Executive further agreed to serve as the Chief
Executive Officer of the Company when W. Andrew Adams is no longer serving in
such capacity;
WHEREAS, the parties intended the Agreement to comply with section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
promulgated pursuant thereto (the “Regulations”);
WHEREAS, the Internal Revenue Service has issued Notices 2010-6 and 2010-80
providing for amendment to certain arrangements to clarify ambiguous terms and
to correct any failure of the document to comply with section 409A of the Code;
WHEREAS, the Company and the Executive now desire to amend certain terms of the
Agreement effective upon the Effective Date as set forth herein in order to
clarify any ambiguous terms and conditions and to insure compliance with section
409A of the Code.
NOW, THEREFORE, for and in consideration of the promises herein, and other good
and valuable consideration, Company and Executive do hereby agree to amend the
Agreement as follows:


1.    The intent of the parties is that any bonus payable under Section 4.A.2 or
Section 4.A.3 will not be nonqualified deferred compensation for the reason the
bonus will be made on or before March 15th following the year to which such
bonus is applicable although no payment date is stated in the Agreement.
Further, the Company has, in the past, made such bonus payment on or before such
date. However, in order to make clear that the payment is required to be made on
or before such date and will be made within the short-term deferral period
described in the Regulations, Section 4.A.2 of the Agreement is hereby deleted
in its entirety and replaced with the following:


2.    Bonus. The Company will pay annual incentive compensation awards to the
Executive as may be granted by the Board or the compensation committee of the
Board (the “Compensation Committee”) under any executive bonus or incentive plan
in effect from time to time (the “Annual Incentive Award”). The Annual Incentive
Award for the first year of this Agreement shall be equal to Three Hundred
Eighty Thousand Dollars ($380,000) (100% of Base




--------------------------------------------------------------------------------




Salary). Any Annual Incentive Award payable hereunder will be paid by the
Company on or before March 15th following the end of the year for which such
Annual Incentive Award is being made. The Board or the Compensation Committee
shall have the option of granting an Annual Incentive Award for the first year
in different amounts, contingent upon performance of stipulated FFO and dividend
goals of the Company established jointly by the Board and the Executive.


2.    Section 4.A.3 of the Agreement is hereby deleted in its entirety and
replaced with the following:


3.    Alternative Compensation. As an alternative to Sections 4.A.1 and 2 above,
Executive may elect at any time (except as provided below) to be compensated
pursuant to the Cash Performance Incentive Plan attached hereto as Appendix A.
In the event the Executive shall elect to be compensated pursuant to the Cash
Performance Incentive Plan, such election shall be in lieu of the compensation
provided in Sections 4.A.1 and 2 above and will continue for the remainder of
this Agreement. After making such an election, Executive cannot elect to again
be compensated as provided in Sections 4.A.1 and 2 above. This Cash Performance
Incentive Plan will be driven by the Company’s FFO and dividend growth. An
election pursuant to this Section 4.A.3 shall be made in the form satisfactory
to the Company and shall be effective for the first calendar year beginning
after the date the election is received by the Company. Any payment made under
the Cash Performance Incentive Plan Annual Incentive Award will be paid by the
Company on before March 15th following the end of the year for which such
payment is being made.


3.    Section 6 of the Agreement is hereby deleted in its entirety and replaced
with the following:


6.    Death or Disability. In the event Executive’s employment is terminated as
a result of death or disability of the Executive during the Period of
Employment, the Company’s obligation to make payments under this Agreement shall
cease as of the date of death or disability, except for the Executive’s earned
but unpaid Base Salary and Annual Incentive Award which will be paid on a
prorated basis for that year. For purposes of this Agreement, disability shall
mean the disability of Executive for longer than three (3) months which renders
Executive unable to perform Executive’s duties under this Agreement with
reasonable accommodation. The payment of earned but unpaid Base Salary due under
this Section 6 will be made within thirty (30) days after Executive is
terminated on account of death or disability and the payment of any earned but
unpaid Annual Incentive Award will be made in accordance with Section 2 or 3, as
applicable.






--------------------------------------------------------------------------------




4.    Section 7.A of the Agreement is hereby amended by adding the following
sentences to end thereof:


“If the payment made to Executive pursuant to this Section 7.A is subject to
section 409A of the Code, it shall be made in accordance with Section 17.B (the
“Release”).”


5.    Section 7.B of the Agreement is hereby amended by adding the following
sentence to end thereof:


“Any payment due pursuant to this Section 7.B shall be made within ninety (90)
days after termination of employment.”


6.    Section 7.D.3 of the Agreement is hereby deleted in its entirety and
replaced with the following:


3.    “Constructive Discharge” means termination of the Executive’s employment
by the Executive due to a material breach of the Company’s duties,
responsibilities and obligations under this Agreement. Executive shall
communicate any purported termination by Executive for Constructive Discharge by
a written Notice of Termination for Constructive Discharge to the Company as
provided herein. For the purposes of this Agreement, a Notice of Termination for
Constructive Discharge shall mean a notice by Executive within ninety (90) days
after the initial existence of the material breach by the Company specifying the
existence of a material breach by the Company hereunder. Upon receipt of that
notice, the Company shall have a period of sixty (60) days to remedy the
condition or conditions specified in the Notice of Termination for Constructive
Discharge; provided, however, such cure period may be extended by the Company
for up to sixty (60) days by notice to Executive prior to the end of the initial
sixty (60) day period if the Company is working diligently to cure such breach
and reasonably needs an extension to affect such cure. The Notice of Termination
for Constructive Discharge must specify a date of termination of not more than
sixty (60) days after the last day of the Company’s cure period (including any
extension thereof). If the Company remedies the condition within the cure period
(including any extension thereof), the Notice of Termination for Constructive
Discharge shall become ineffective and the Company shall have no obligations
under this Agreement as a result of it.


7.    A new Section 17 is hereby added to the Agreement as follows:


17.    Section 409A Savings Clause.
A.    Application of Section 409A. To the extent of any compliance issues or
ambiguous terms, this Agreement shall be construed in such a manner so as to
comply with the requirements of Section 409A, and the rules set




--------------------------------------------------------------------------------




forth in this Section 17 shall apply with respect to any payments (but only such
payments) that are subject to Section 409A notwithstanding any other provision
of this Agreement.
B.    Timing of Payments. Notwithstanding the applicable provisions of this
Agreement regarding the timing of payments, any payment due hereunder which is
contingent upon receipt of the release described in Section 7.A shall be made,
if at all, in accordance with this Section 17.B, and only if Executive has
delivered to the Company a properly executed Release for which all legally
mandated revocation rights of the Executive have expired prior to the end of the
payment period. If Section 17.C is not applicable to the payment, such payment
shall be made within ninety (90) days following the Termination Date; provided,
however, that if the ninety (90) day period for payment specified in this
Section begins in one taxable year of Executive and ends in a second taxable
year of Executive, the payment will be made in the second taxable year. Further,
provided, that if Section 17.C is applicable, the payment shall be made on the
day following the expiration of six (6) months after the Termination Date. If
the Company does not receive a properly executed Release, for which all rights
of revocation have lapsed, prior to the ninetieth (90th) day following the
Termination Date, Executive shall forfeit all rights to any payments under
Section 7.A of this Agreement.
C.    Delayed Payments. (i) Notwithstanding any other payment schedule provided
herein to the contrary, if, and only if, Executive is deemed on the Termination
Date to be a “specified employee” within the meaning of that term under Section
409A(a)(2)(B), then the terms of this Section 17.C shall apply as required by
Section 409A. Any payment that is considered deferred compensation under Section
409A payable on account of a “separation from service” shall be made on the date
which is the earlier of (y) the expiration of the six (6) month period measured
from the date of such “separation from service” of Executive or (z) the date of
Executive’s death (the “Delay Period”) to the extent required under Section
409A. Upon the expiration of the Delay Period, all payments delayed pursuant to
the immediately preceding sentence (whether they otherwise would have been
payable in a single sum or in installments in the absence of such delay) shall
be paid to Executive in a lump sum by the Company, and all remaining payments
due under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein; and
(ii)    To the extent that any benefits to be provided during the Delay Period
are considered deferred compensation under Section 409A provided on account of a
“separation from service,” and such benefits are not otherwise exempt from
Section 409A, Executive shall pay the cost of such benefits during the Delay
Period, and the Company shall reimburse Executive, to the extent that such costs
otherwise would have been paid by the Company or to the extent that such
benefits otherwise would have been provided by the Company at no cost to
Executive, the Company’s share of the cost of such benefits upon




--------------------------------------------------------------------------------




expiration of the Delay Period, and any remaining benefits shall be reimbursed
or provided by the Company in accordance with the procedures specified herein.
(iii)    No amount subject to the delay described in this Section 17.C may be
made before the later of (i) 18 months following the date of correction, or (ii)
six months following the date of termination of employment.
D.    Separation from Service. For purposes of this Agreement, the phrase
“termination of employment” or any similar term or phrase shall mean Executive’s
“Separation from Service” as defined by the default provisions of Treas. Reg. §
1.409A-1(h).


8.    In all other respects the Agreement is hereby ratified and affirmed.
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on its
behalf by its duly authorized officer and Consultant has executed the same
effective as of the 29th day of December, 2010.




NATIONAL HEALTH INVESTORS, INC.
 
EXECUTIVE
By:
/s/ Ted Welch
 
/s/ Justin Hutchens
Title:
Chairman, Compensation Committee
 
Justin Hutchens
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





